Citation Nr: 0922381	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-21 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to an increased rating for service-connected 
bilateral hearing loss.  

2.  Entitlement to an effective date earlier than April 26, 
2002, for the grant of service connection for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1975 to February 
1980 and from February 1982 to January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which granted service connection for bilateral hearing 
loss and assigned a 30 percent disability rating, effective 
April 26, 2002.  

The Veteran perfected appeals as to the effective date 
assigned for the grant of service connection and the 
disability rating assigned to his hearing loss disability, 
and the appeal is now before the Board for appellate 
consideration.  

In January 2008, the Veteran and his wife testified before 
the undersigned Veterans Law Judge at a Travel Board hearing.  
A transcript is of record.  


FINDINGS OF FACT

1.  In September 2008, prior to the promulgation of a 
decision in the appeal, the Veteran submitted a written 
statement on a VA Form 21-4138, withdrawing his appeal as to 
the issue of entitlement to an increased rating for service-
connected bilateral hearing loss.  

2.  In rating decisions dated February 1996, July 1996, and 
November 1996, the RO denied entitlement to service 
connection for bilateral hearing loss.  The Veteran did not 
initiate an appeal following the 1996 rating decisions by 
submitting a notice of disagreement (NOD); therefore, the 
1996 rating decisions became final.  

3.  On April 26, 2002, the RO received a letter from the 
Veteran requesting entitlement to service connection for 
bilateral hearing loss.  The RO accepted the April 2002 
letter as an informal claim to reopen the previously denied 
claim of entitlement to service connection for bilateral 
hearing loss.  

4.  In a rating decision dated December 2005, entitlement to 
service connection for bilateral hearing loss was granted, 
effective from April 26, 2002.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran on the issue of entitlement to an increased 
rating for service-connected bilateral hearing loss have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R.§§ 20.202, 20.204 (2008).

2.  The criteria for an effective date earlier than April 26, 
2002, for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In this case, the Veteran is challenging the initial 
evaluation and effective date assigned following the grant of 
service connection for bilateral hearing loss.  In Dingess, 
supra, the Court of Appeals for Veterans Claims held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  In this regard, the RO sent the Veteran a letter 
in April 2002 that fully addressed all required notice 
elements.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  In addition, 
the claimant has not demonstrated any prejudicial or harmful 
error in VCAA notice, and the presumption of prejudicial 
error as to the first element of VCAA notice does not arise 
in this case.  See Shinseki v. Sanders, supra.  Thus, the 
Board concludes that all required notice has been given to 
the Veteran.

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, we note that the RO provided the veteran with 
notice of what type of information and evidence was needed to 
establish disability ratings, as well as notice of the type 
of evidence necessary to establish an effective date. 

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from 1999 to 2006, as 
well as private medical records dated from 1999 to 2004.  The 
Veteran was also afforded several VA examinations in 1993, 
2002, 2003, 2007, and 2008.  He also had the opportunity to 
set forth his contentions before the undersigned at the 
Travel Board hearing in January 2008.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

A.  Increased Rating Claim

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2008).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Entitlement to service connection for bilateral hearing loss 
was established in November 2005, and the RO assigned a 30 
percent disability rating pursuant to  38 C.F.R. § 4.58, 
Diagnostic Code (DC) 6100.  The Veteran appealed the rating 
decision assigned to his service-connected bilateral hearing 
impairment, arguing that 30 percent did not adequately 
reflect the severity of his hearing impairment.  

In June 2007, the RO decreased the Veteran's disability 
rating to 20 percent, effective January 25, 2007, based upon 
a January 2007 VA examination which showed improvement in his 
hearing acuity.  However, in March 2008, the RO increased the 
Veteran's disability rating to 40 percent, effective March 
11, 2008, based upon a March 2008 VA examination which 
revealed findings that warranted an increased rating.  

In September 2008, the Veteran submitted a statement on VA 
Form 21-4138 indicating that he was satisfied with the grant 
of a 40 percent rating for his service-connected bilateral 
hearing impairment and wished to withdraw the appeal as to 
that issue.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2008).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(c) (2008).

Because the Veteran has withdrawn his appeal as to the issue 
of entitlement to an increased disability rating for service-
connected bilateral hearing loss, there remain no allegations 
of error of fact or law for appellate consideration on that 
issue.  Therefore, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to entitlement to an increased rating for 
service-connected bilateral hearing loss, and that issue is 
dismissed without prejudice.

B.  Effective Date Claim

As noted, entitlement to service connection for bilateral 
hearing loss was established in November 2005, and the RO 
assigned a 30 percent disability rating under DC 6100, 
effective from April 26, 2002.  The Veteran contends, 
however, that he is entitled to an earlier effective date for 
the grant of service connection for bilateral hearing loss 
because he filed a claim for service connection in February 
1995, and he asserts that the 1995 claim was never resolved.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2008).  The U.S. Court of Appeals for 
Veterans Claims has recognized that the effective date of a 
reopened claim cannot be prior to the date of claim.  See 
Sears v. Principi, 16 Vet. App. 244, 248 (2002) (holding that 
the effective-date statute, 38 U.S.CA. § 5110(a), is clear on 
its face with respect to granting an effective date for an 
award of VA periodic monetary benefits no earlier than the 
date on which the claim for reopening was filed), aff'd, 349 
F.3d 1326 (Fed. Cir. 2003).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155.  The regulation which governs informal claims, 38 
C.F.R. § 3.155, provides as follows: "(a) Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a claimant 
. . . may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."

By way of factual background, the Board notes that, in 
February 1995, the Veteran filed a claim of service 
connection for bilateral hearing loss.  In March 1995, the RO 
sent the Veteran a letter requesting that he submit evidence 
is support of his claim.  The Veteran did not submit the 
requested evidence and, in May 1995, the RO sent him a letter 
explaining that his claim was being denied because there was 
no evidence to support his claim.  

In December 1995 and May 1996, the Veteran submitted letters 
that referred to the RO's May 1995 and March 1995 letters, 
respectively.  Thereafter, in March 1996, the RO issued a 
rating decision denying the claim for bilateral hearing loss.  
It appears, however, that, before the rating decision was 
issued, the Veteran submitted a letter, dated in March 1995, 
with new evidence.  In April 1996, he submitted another 
letter in support of his claim.  However, in a rating 
decision dated July 1996, the RO continued to deny the claim.  

In August 1996, the Veteran submitted a letter requesting 
"reconsideration" of his claim in light of the new evidence 
he was submitting.  Based on this evidence, the RO issued a 
November 1996 rating decision again denying the claim.  
Review of the record reveals that the Veteran did not 
initiate an appeal following the rating decision of November 
1996, because he did not submit a timely NOD or substantive 
appeal as to that issue.  Therefore, the November 1996 rating 
decision became final.  The next communication from the 
Veteran reflected in the claims file is his April 2002 letter 
requesting service connection for bilateral hearing loss.  

The Veteran has essentially asserted that the November 1996 
rating decision, or any other rating decision issued prior 
thereto, was not final because he attempted to appeal the 
denial of his bilateral hearing loss claim.  At the January 
2008 Travel Board hearing, the Veteran testified that, after 
he was denied service connection (and moved from Florida to 
Arizona), he took his notice of disagreement to a VA 
representative at the Prescott VA Medical Center (VAMC) who 
told him he would file the notice of disagreement and mail 
him any copies.  The Veteran testified that, after not 
receiving anything for a year, he went back to the Prescott 
VAMC to find that the representative had not filed the 
paperwork, but the representative told him he would file the 
paperwork that day.  The Veteran's wife testified that, after 
not receiving anything for a while, she sent the RO a letter 
asking about the status of the Veteran's claim, which was 
accepted as a claim to reopen the previously denied hearing 
loss claim.  

The Veteran did not identify the exact dates on which he 
believes he took his NOD to the VA representative, but he was 
able to submit a form that contained the representative's 
contact number at Prescott VAMC.  The evidence also shows 
that the November 1996 rating decision was sent the Veteran's 
Florida address, while all subsequent communications were 
sent to his Arizona address.  

In evaluating this claim, the Board has carefully reviewed 
the evidence of record to determine whether any communication 
received from the Veteran after the 1996 rating decisions can 
be construed as a notice of disagreement.  

An appeal consists of a timely filed NOD in writing and, 
after an SOC has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200.  A notice of disagreement is a 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result.  Special wording is not required, but the 
NOD must be in terms which can be reasonably be construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201.  

Based on the foregoing criteria, the Board finds the Veteran 
did not initiate an appeal by submitting a timely NOD 
following the 1996 rating decisions.  In an April 1996 
letter, the Veteran noted that he had been actively pursuing 
this claim for "some time;" however, there is no indication 
that he disagreed with the 1996 rating decisions and wanted 
to contest the result.  Likewise, an August 1996 letter from 
the Veteran did not reflect a desire to appeal the previous 
decision but, instead, requested that his claim be 
reconsidered.  Reconsideration is one way to have appellate 
decisions reviewed, and veterans are made aware of this, and 
all their appellate rights, when decisions of the Board are 
issued.  See 38 C.F.R. § 20.1000; see also VA Form 4107.  
Given that the Veteran was made aware of his appellate rights 
when each rating decision was issued in 1996, the Board finds 
it is likely the Veteran was aware of his right to appeal the 
RO's decision at that time, as opposed to having the decision 
reconsidered.  The Board notes that reconsideration was not 
appropriate when the Veteran requested it, because no 
appellate decision had yet been issued.  Nevertheless, the 
Veteran, who had representation at the time, requested 
reconsideration of the claim by the RO, which responded 
thereto, and there is no communication received from the 
Veteran after the 1996 rating decisions that can reasonably 
be construed as an NOD to appeal to the Board.  Therefore, 
the 1996 rating decisions were final.  

As a result, the effective date for the grant of service 
connection for bilateral hearing loss is governed by 
38 C.F.R. § 3.400(r), which provides that the effective date 
of a reopened claim is the date of receipt of the claim or 
the date entitlement arose, whichever is later.  

The evidentiary record reflects the Veteran submitted a 
letter requesting service connection for bilateral hearing 
loss in April 2002, which the RO accepted as an informal 
claim to reopen.  In granting the claim for bilateral hearing 
loss in December 2005, the RO determined that the date of 
entitlement was from the date it had received the Veteran's 
letter, which was April 26, 2002.  The Board concurs with the 
RO's determination.  

The Board notes there is evidence dated in 1996 which shows 
the Veteran suffered from a bilateral hearing impairment.  
However, entitlement to service connection for bilateral 
hearing loss was not established until after the Veteran 
filed his claim in April 2002.  Indeed, the evidence shows 
that medical opinions relating the Veteran's current hearing 
loss to military service were not submitted until after he 
filed his April 2002 claim.  See July 2003 statement from 
R.D.C.; June 2003 statement from K.J., H.A.S.; July 2003 VA 
ear disease examination.  

Therefore, the Board finds that the Veteran's April 2002 
letter constitutes an informal claim to reopen the previously 
denied claim for entitlement to service connection for 
bilateral hearing loss.  As the Veteran's informal claim was 
received by the RO on April 26, 2002, and entitlement to 
bilateral hearing loss was not established by the evidence of 
record until after April 26, 2002, this is the earliest date 
from service connection for bilateral hearing loss can be 
granted.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r).  
Therefore, the Board finds that the current effective date, 
April 26, 2002, is proper under applicable law and 
regulation.  

In rendering this decision, the Board is sympathetic with the 
Veteran as he believes his February 1995 claim was not 
properly appealed by a VA representative at the Prescott 
VAMC.  Unfortunately, however, without a copy of the NOD 
given the representative, or any other communication 
indicating an intent to contest the RO's 1996 rating 
decisions, there is no legal basis on which to find that the 
Veteran's February 1995 claim is still open and pending.  
Instead, the 1996 rating decisions are final, and the Veteran 
did not thereafter seek further assistance with his claim 
until 2002, which is more than five years from the last time 
he was informed that his claim had been denied.  The Board 
has no reason to doubt the Veteran's credibility in reporting 
that he attempted to appeal the 1996 decisions; however, the 
Board finds it probative that the April 2002 letter did not 
refer to any prior claim which the Veteran believed was still 
open and had not been properly adjudicated.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against a finding that an effective date earlier than April 
26, 2002, for entitlement to service connection for bilateral 
hearing loss is warranted.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  As to this issue, there is no reasonable doubt to 
be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 


ORDER

The appeal as to the issues of entitlement to increased 
evaluations for service-connected hearing impairment and 
tinnitus is dismissed.  

An effective date earlier than April 26, 2002, for the grant 
of service connection for bilateral hearing loss is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


